DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US Pub. No. 2011/0129311 A1) in view of Hughes (US Pub. No. 2008/0206007 A1).
Itoh discloses a form cutting method (Figs. 2, 12) that includes a first cutting step (semi-finishing shown Figs. 6, 12; ¶ 0003) of moving a first form cutting tool (30; 112) having a first cutting edge in a tool feeding direction (e.g., directions in and out of page relative to Fig. 12) orthogonal to an axis (e.g., rotation axis of tool 112) while rotating the first form cutting tool in a first direction about the axis to form a form groove (3, 5) having a contour shape of the first form cutting tool and being continuous in the tool feeding direction on a workpiece (1; Figs. 1-3, 6, 12).  A second cutting step (finishing shown Figs. 10, 12; ¶ 0003) of moving a second form cutting tool (40; 113) having a second cutting edge in the tool feeding direction (e.g., directions in and out of page relative to Fig. 12) while rotating the second form cutting tool to cut and finish an inner peripheral surface of the form groove formed in the first cutting step, and scraping off burrs generated in the first cutting step (Figs. 1-3, 6, 10, 12).  That is, the roughing/semi-finishing operation throws burrs and the burrs are removed during the finishing operation.  
Hughes discloses a form cutting tool (100; Figs. 1A, 1B) that is capable of being designed as either a right-hand tool (clockwise rotation) or a left-hand tool (counter-clockwise as illustrated in Fig. 1A).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Itoh with a second form cutting tool having a second cutting edge (left-hand) opposite to that of the first form cutting tool (right hand) such that the second form cutting tool rotates in the opposite direction (counter-clockwise) than the first form cutting tool (clockwise) as suggested by Hughes as ‘obvious to try’ - a function of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of successfully cutting and finishing the groove.
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Hughes reference does not disclose cutting the groove already formed with the second form cutting tool while rotating it in the second direction opposite to the direction of rotation of a first tool.  As such, the prior art of record does not read upon the claimed invention.  In addition, Applicant argues that there is no rationale that would have motivated one of ordinary skill to combine the references to arrive at the claimed invention.  Examiner disagrees.
Essentially, Applicant argues that the entirety of the claimed invention must be found in one reference (i.e., it must be anticipated) or else the claimed invention avoids the prior art.  Yet, one cannot show nonobviousness by attacking references individually where the rejections are See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986).  The combination of references involves a semi-finishing operation of a groove with a first tool and then the finishing of that groove with a second tool where the second tool is modified as is known in the art to have an opposite rotation direction than the first tool.  Because it is known that both left-hand and right-hand tools work in the same manner, one of ordinary skill would have found it obvious to provide tools of different hands expecting no adverse impact on the cutting operation (from semi-finish to finish).  In other words, one of ordinary skill would have found it obvious based upon tools available (selecting from a finite number of identified solutions, with a reasonable expectation of successfully finishing the groove.  Thus, the prior art of record reads upon the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722